MidFirst Bank v Ajala (2017 NY Slip Op 00298)





MidFirst Bank v Ajala


2017 NY Slip Op 00298


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2013-03996
 (Index No. 12752/07)

[*1]MidFirst Bank, respondent, 
vJoseph Ajala, appellant, et al., defendants.


Joseph Ajala, Mount Vernon, NY, appellant pro se.
Frenkel Lambert Weiss Weisman & Gordon, LLP, Bay Shore, NY (Joseph F. Battista and Christopher P. Kohn of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Joseph Ajala appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated March 20, 2013, which denied his motion to vacate a judgment of foreclosure and sale of the same court dated July 2, 2012.
ORDERED that the order is affirmed, with costs.
Contrary to the appellant's contentions, he waived the defenses of lack of standing, statute of limitations, and personal jurisdiction by failing to raise them in his answer or in a pre-answer motion to dismiss (see CPLR 320[b]; 3211[a][5], [8]; [e]; South Point, Inc. v Rana, 139 AD3d 935, 935-936; Ferri v Ferri, 71 AD3d 949, 950).
The appellant's remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the appellant's motion to vacate a judgment of foreclosure and sale.
RIVERA, J.P., AUSTIN, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court